          Case 4:20-cv-00744-BSM Document 6 Filed 03/04/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

 JESSIE HILL                                                                      PLAINTIFF
 ADC #104136

 v.                           CASE NO. 4:20-CV-00744-BSM

 JAMES GIBSON, et al.                                                         DEFENDANTS

                                            ORDER

       Jessie Hill’s motion to proceed in forma pauperis [Doc. No. 1] is denied. His motions

[Doc. Nos. 3, 4] are denied as moot.

       Hill has received at least three strikes under PLRA. See Hill v. Kelley, 5:18-CV-

00219-JLH (E.D. Ark filed August 24, 2018); Hill v. Kelley, 5:16-CV-00277-JLH (E.D. Ark.

filed September 7, 2016); Hill v. Kelley, 5:16-CV-00258-JLH ( E.D. Ark. filed August 15,

2016). Based on the allegations in his complaint [Doc. No. 2], it does not appear that Hill

is in imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).

       Accordingly, this case is dismissed without prejudice. If Hill would like to continue

with this case, he must first pay the filing fee of $402 to the clerk, noting the above style and

case number, within thirty days of the date of this order along with a motion to reopen this

case. Upon receipt of the full filing fee and his motion, this case will be reopened. An in

forma pauperis appeal would not be taken in good faith.

       IT IS SO ORDERED this 4th day of March, 2021.


                                                     UNITED STATES DISTRICT JUDGE
